UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7216


JAMES EDWARD MCLEAN, JR., a/k/a James E. McLean, Jr.,

                    Petitioner - Appellant,

             v.

WARDEN FCI ESTILL,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Mary G. Lewis, District Judge. (9:16-cv-02956-MGL)


Submitted: January 25, 2018                                  Decided: February 12, 2018


Before GREGORY, Chief Judge, and MOTZ and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward McLean, Jr., Appellant Pro Se. Robert Frank Daley, Jr., Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Edward McLean, Jr., a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.

§ 2241 (2012) petition without prejudice. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court.          McLean v. Warden, No.

9:16-cv-02956-MGL (D.S.C. Aug. 31, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2